DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach a web substrate.  In the instant specification, a web substrate is defined as an unwound substrate (as in, unwound from a roll).  The applicant further argues other features of the substrate, such as size and deposition method, but these particulars are not in the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification (in particular the size and specifics of the unwound substrate) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the method by which a product is obtained does not limit the patentability of the product.  See MPEP 2113.
The applicant argues that Simon and Cui2 do not teach web substrates as their coating processes are not suitable for a half meter substrate.  However, a half meter substrate is not in the claim language.  Further, a product is not limited by its process in a product claim.  See MPEP 2113.  Cui2 uses foils, which are known to be unwound at some point, at least from storage.  Further, whether or not they are wound or unwound does not have a bearing on their structure and thus the method steps of unwinding the product are immaterial to their patentability as currently claimed.  Simon teaches foils as well in paras 0024-0031.  It is noted that there is not a structural difference between the web as currently claimed and the foils in theses sections.
The applicant argues that Cui1 does not teach a web or substrate rooted nanowires.  However, substrate rooted nanowires are not described in the claim so as to distinguish those in Cui1.  Cui1 further teaches rolled substrates in Figs 6-7, meeting the specification’s definition of a web.  The product is not limited by its method of production, as discussed above.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, these rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cui et al. (US 8801810 B1; hereafter Cui).
	As to claims 21, 31 and 41 Cui teaches a web, or conductive mesh (col 6 lines 34-50, Fig. 4 402), having nanowires rooted to the substrate on both sides (col 5 lines 20-45, col 9 lines 18-35, col. 10 lines 4-12), where the nanowires are crystalline silicon or silicide in col 9 lines 18-35, col 4 lines 1-20.
	As to claims 22, 32, the web or mesh is composed of the materials claimed in col. 11 lines 33-48.
	As to claims 23-24, 33-34 the dimensions of the web are as claimed in col 10 lines 4-12.
	As to claims 25-29, 35-39 the second material comprises a lithium material or polymer binder in col. 7-8 et seq., col 10 lines 30-50.
	As to claims 30, 40 a web is patch coated to match the length of individual electrodes, and thus must be cut as in col 10 lines 4-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 2009/0316335 A1) in view of Cui et al. (US 7816031, hereafter Cui 2).
As to claims 21, 31 and 41, Simon et al. teaches synthesizing nanowires on both sides of a substrate (abstract, para 0027, 0043), where the nanowires are substrate rooted and the substrate is composed of holes which may be considered a mesh or web made from a metal foil (para 0004-0007, 0045-0047).  Simon et al. does not teach Si nanowires in its electrode.  Cui 2 teaches Si nanowires substrate rooted to a substrate surface to act as an electrode in the abstract, col. 4 lines 38-55, col. 5 lines 30-40 as Si or silicide also provides the energy capacity needed in col. 5 lines 6-21.  Therefore, it would have been obvious at the time of filing to modify the double sided electrode of Simon to include Si or silicide nanowires as Cui 2 teaches the art recognized suitability and utility of such.
	As to claims 22-24, 32-34, the web or mesh is composed of the materials and of the dimensions claimed in Simon paras 0037-0046 and depending on the end use of the product for length or width.
	As to claims 25-29, 35-39 Cui 2 teaches that it is known in the art to use a polymer binder or conductive Li material in the background section.
	As to claims 30, 40, the electrode must obviously be cut to size before use or coating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715